Title: Thomas Jefferson to James Martin, 15 December 1809
From: Jefferson, Thomas
To: Martin, James


          
            
              Sir
               
                     Monticello 
                     Dec. 15. 09.
            
            
		  
		  
		  I recieved last night your letter of the 2d inst. of the two offers there made for my lands on Ivy creek, I do not hesitate to prefer that which proposes to pay the whole £1200. at three paiments of £400. each beginning on the 1st day of April next. even this does not come up to my terms fully, as it offers the 1st paiment on the 1st of April, instead of in hand, & a paiment to me in hand, or even in January would be of very different value from one in April, because I have a great paiment to make in February. if this change can be made it will
			 be a considerable improvement of the bargain to me. if not, close it on the terms proposed, taking great care to secure punctuality in the paiments, as I have no inclination to sell my land for
			 lawsuits. it was for this reason I suggested to you the obtaining for security some merchant, who would consider his own credit at stake on the punctuality of paiment, or that I should retain the
			 title with a right to sell, on any failure, on account of the purchaser, for ready money. be so good as to close this matter immediately and inform me of it that I may know how to make my
			 arrangements accordingly.—if the purchaser fails to make his cash paiment the 1st of April, the bargain should certainly be void, & he liable for damages. it would never do to tie up the title so that I could not sell to another, and be put to a court of law even for
			 the cash in hand which my terms required. I am Sir
            
              Your humble servt
              
                  Th: Jefferson
            
          
          
          
            P.S. if the person who requires 3. years would give 10.D. an acre, in 4. equal paiments & annual ones the first to be made immediately, & pay interest for the last year, I would consent.
          
        